COURT OF APPEALS OF VIRGINIA


              Present: Judges Frank, Huff and Senior Judge Haley
UNPUBLISHED



              JOHN F. SPELLER
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 1008-13-2                                               PER CURIAM
                                                                                      OCTOBER 22, 2013
              CERES MARINE TERMINALS, INC.
               AND TOKIO MARINE AND NICHIDO
               FIRE INSURANCE COMPANY, LTD.


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Jean M. McKeen; Tomlin & McKeen, PLLC, on brief), for
                               appellant.

                               (Lawrence P. Postol; Seyfarth Shaw LLP, on brief), for appellees.


                     John F. Speller (hereinafter “claimant”) appeals a decision of the Workers’ Compensation

              Commission finding he failed to prove he sustained a closed head injury in his November 26,

              2010 work accident. We have reviewed the record and the commission’s opinion and find that

              this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

              its final opinion.1 See Speller v. Ceres Marine Terminals, Inc., VWC File No. VA020-0000-4974

              (Apr. 30, 2013). We dispense with oral argument and summarily affirm because the facts and




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                        In the first assignment of error, claimant asserts the commission erred by requiring him
              to offer proof beyond a reasonable doubt that he suffered a closed head injury on November 26,
              2010, when the law required such proof only by a preponderance of the evidence. As appellant
              raises this issue for the first time on appeal, he has failed to preserve it for our review. Rule
              5A:18. “Although Rule 5A:18 allows exceptions for good cause or to meet the ends of justice,
              appellant does not argue that we should invoke these exceptions [and] [w]e will not consider, sua
              sponte, a ‘miscarriage of justice’ argument under Rule 5A:18.” Edwards v. Commonwealth, 41
Va. App. 752, 761, 589 S.E.2d 444, 448 (2003) (en banc).
legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                            -2-